Citation Nr: 0622144	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  02-21 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to an initial rating higher than 50 percent 
for bilateral Stargardt's disease.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Physician

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1969 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2001 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in April 2003.  A transcript of the hearing has 
been associated with the claims folder.

In February 2004, the Board reopened and remanded the claims 
of service connection for blindness and PTSD.  The claim of 
service connection for blindness was granted as Stargardt's 
disease by the RO in a December 2005 rating decision. 

In October 2001, the veteran filed a notice of disagreement 
to the September 2001 rating decision, denying service 
connection for diabetes mellitus.  In May 2006, the veteran's 
representative filed a notice of disagreement to the December 
2005 rating decision assigning an initial rating of 50 
percent for Stargardt's disease.  Both of the issues, as well 
as the issue of service connection for PTSD are remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

REMAND

Under Manlincon v. West, 12 Vet. App. 238 (1999), the RO must 
issue a statement of the case on the issues of service 
connection for diabetes mellitus and an initial rating higher 
than 50 percent for Stargardt's disease. 

On the claim of service connection for PTSD, service 
personnel records show that the veteran was stationed with 
the 432nd Field Maintenance Squadron at Udorn RTAFB in 
Thailand from March 1971 to May 1972 as an airframe repair 
specialist.  His duties included structural repair, 
inspection, and repair of all assigned aircraft undergoing 
scheduled and nonscheduled maintenance.  The 432nd was 
comprised of an RF-4C tactical reconnaissance squadron (the 
14th TRS) and two F-4D tactical fighter squadrons (the 13th 
and 555th TFS).  Special Order T-5105, dated in December 
1972, further shows that the veteran was assigned on 
temporary duty to Clark AFB in the Philippines in support of 
Operation Bullet Shot on or about December 19, 1972, where it 
appears he was assigned to the 916th AFS or AREFSQ/MAF for a 
period of at least 30 days.  

The veteran's averred stressors include, but are not limited 
to, the repair and patching of aircraft damaged by enemy 
fire, exposing him to air crew casualties; working in a high 
alert environment with incoming enemy fire and sabotage 
(including an incident in August 1971 where an F4 crashed on 
take off, killing the pilot, reportedly as a result of 
sabotage); and receiving incoming ground fire while refueling 
over the Gulf of Tonkin during Operation Bullet Shot in 
December 1972.  Other averred stressors include such events 
as receiving helicopters carrying wounded pilots and air 
crews and the failed return of five F5s scrambled to chase 
MIGs in or around January 1972. 

Given the stressors the veteran avers are consistent with his 
military occupational specialty and the units/bases to which 
he was assigned from March 1971 through May 1972, another 
attempt at the verification of the veteran's stressors must 
include research of the histories of the units to which the 
veteran was assigned.  Accordingly, the case is remanded for 
the following action. 

1. Ensure that all VCAA notification 
required by 38 U.S.C.A. §§ 5103 and 5103A 
and 38 C.F.R. § 3.159 are fully complied 
with.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2. Request from the National Personnel 
Records Center (NPRC), the National 
Archives and Records Administration, and 
any other appropriate source including, 
but not limited to, the service 
department, unit histories, incident and 
mishap reports, OR/LLs, and morning 
reports for the following units:

a. The 3380th Field Maintenance 
Squadron, Keesler Air Force Base, 
from March 1969 to March 1971, 
inclusive.

b. The 432nd Field Maintenance 
Squadron, Udorn RTAFB, Thailand, 
from
*	January to March 1971
*	April to June 1971
*	July to September 1971
*	October to December 1971
*	January to March 1972
*	April to June 1972.
      
c. The 916th Air Refueling Squadron, 
Clark Air Force Base, Philippines, 
from
*	October to December 1972
*	January to March 1972.

3. Asked the U.S. Army and Joint Services 
Records Research Center (JSRRC) to search 
for the following:

*	An incident in April 1971 involving 
a C-130 on its way to Udorn from 
Bangkok.  The engine exploded but 
the flight safely landed.  The 
veteran was on board, presumably 
part of the air crew.

*	An incident in or about August 1971 
involving an F4 crash from Udorn 
RTAFB.  The F4 crashed shortly after 
take off, at the end of the runway.  
The pilot ejected but did not 
survive.


*	An incident in or around January 
1972 involving MIGs in the vicinity 
of Clark AFB, when aircraft were 
scrambled and were lost. 

*	Exposure to ground fire or attacks 
at Udorn RTAFB from March 1971 to 
May 1972.

*	Exposure to hostile fire while 
performing refueling operations in 
the Gulf of Tonkin in support of 
Operation Bullet Shot in or about 
December 1972.

*	Performing funeral duty while 
attached to 3380th Filed Maintenance 
Squadron at Keesler AFB from March 
1969 to March 1971.

With the request, submit copies of the 
veteran's stressor statements submitted 
in April 2001 and March 2005; copies of 
his performance reviews, documenting his 
unit; special order T-5105, and other 
relevant data.  Advise the JSRRC that AF 
Form 7 requested in December 2004 was 
incomplete, containing assignments 
accorded the veteran only through July 
1970-prior to his first assignment 
overseas.

4. Issue a statement of the case on the 
issues of service connection for diabetes 
mellitus and a higher initial rating for 
Stargardt's disease.  

5. After the above development, 
adjudicate the claim of service 
connection for PTSD.  If the claim is 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


